FILE COPY




        BRIAN QUINN                                                             VIVIAN LONG
         Chief Justice              Court of Appeals                                Clerk

      PATRICK A. PIRTLE
            Justice                Seventh District of Texas
       JUDY C. PARKER            Potter County Courts Building                MAILING ADDRESS:
                                                                                P. O. Box 9540
           Justice                501 S. Fillmore, Suite 2-A                      79105-9540

      LAWRENCE M. DOSS            Amarillo, Texas 79101-2449
           Justice                                                              (806) 342-2650
                                 www.txcourts.gov/7thcoa.aspx

                                    December 28, 2020

Joseph Charles Campa                            Franklin McDonough
TDCJ-ID #02100552                               District Attorney
Smith Unit                                      P.O. Box 1592
1313 CR 19                                      Pampa, TX 79066
Lamesa, TX 79331                                * DELIVERED VIA E-MAIL *

RE:         Case Number: 07-20-00364-CR, 07-20-00365-CR, 07-20-00366-CR,
            07-20-00367-CR, 07-20-00368-CR

Style:      Ex parte Joseph Charles Campa

Dear Mr. Campa and Mr. McDonough:

      The Court this day issued an opinion and judgment in the captioned causes.
TEX. R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                          Very truly yours,
                                                          Vivian Long
                                                          Vivian Long, Clerk

cc:        Honorable Steven R. Emmert (DELIVERED VIA E-MAIL)
           Jo Mays (DELIVERED VIA E-MAIL)